COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


STATE OFFICE OF RISK
MANAGEMENT,


                            Appellant,

v.

LINDA RODRIGUEZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00236-CV

Appeal from the

County Court at Law No. 7

of El Paso County, Texas

(TC# 2009-815)

MEMORANDUM OPINION

 Pending before the Court is Appellant's motion to dismiss this appeal pursuant to TEX. R.
APP. P. 42.1(a)(1) because Appellant no longer desires to prosecute it.  Appellee has not objected
to the motion and there is no indication that dismissal would prevent Appellee from seeking relief
to which she would otherwise be entitled.  See Tex. R. App. P. 42.1(a)(1).  We therefore grant the
motion and dismiss the appeal.  Costs are taxed against Appellant.  Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice

October 7, 2009

Before Chew, C.J., McClure, and Rivera, JJ.